ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Timothy Jay Zak committed professional misconduct warranting public discipline, namely that on several occasions he failed to act with reasonable diligence and promptness in representing a client and to make reasonable efforts to expedite litigation consistent with the interests of the client, failed to keep clients reasonably informed about the status of matters and failed to promptly comply with reasonable requests for information from his clients, failed to take steps to protect clients’ interests upon termination of representation and knowingly made false statements of material fact in connection with the investigation of this disciplinary matter; and
WHEREAS, respondent admits his conduct violated various Rules on Lawyers Professional Responsibility, waives his rights pursuant to Rule 14, Rules on Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a three-month suspension pursuant to Rule 15, RLPR, followed by two years of supervised probation commencing upon respondent’s reinstatement to the practice of law, with reinstatement conditioned upon (1) payment of costs in the amount of $900 plus interest and disbursements in the amount of $340.90 plus interest pursuant to Rule 24(d), RLPR; (2) compliance with Rule 26, RLPR; (3) successful completion of the professional responsibility examination pursuant to Rule 18(e), RLPR; and (4) satisfaction of the continuing legal education requirements pursuant to Rule 18(e), RLPR; and
WHEREAS, this court has independently reviewed the record and agrees that the jointly recommended discipline is appropriate,
IT IS HEREBY ORDERED that Timothy Jay Zak is suspended from the practice of law for a period of three months and is placed on supervised probation for a period of two years following his reinstatement to the practice of law, with reinstatement subject to the conditions described above. Re*291spondent shall pay to the Director costs in the amount of $900 plus interest and disbursements in the amount of $340.90 plus interest, as agreed to in the stipulation.
BY THE COURT:
Alan C. Page
Alan C. Page Associate Justice